Case: 16-60710     Document: 00514357690    Page: 1   Date Filed: 02/22/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                United States Court of Appeals

                                 No. 16-60710
                                                                         Fifth Circuit

                                                                       FILED
                               Summary Calendar                 February 22, 2018
                                                                  Lyle W. Cayce
IVETTE ALEJANDRA GARCIA-ROJAS,                                         Clerk


                                            Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                            Respondent


Cons. w/ No. 16-60719

CLAUDIA ELIZABETH GARCIA ROJAS,

                                            Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                            Respondent



                      Petitions for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 632 808
                              BIA No. A096 172 323
     Case: 16-60710          Document: 00514357690         Page: 2     Date Filed: 02/22/2018


                                         No. 16-60710
                                       c/w No. 16-60719
Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       In these consolidated cases, sisters Ivette Alejandra Garcia-Rojas and
Claudia Elizabeth Garcia-Rojas petition for review of their respective decisions
from the Board of Immigration Appeals (BIA). They challenge the denial of
their applications for asylum. According to the Garcia-Rojas sisters, the BIA
and Immigration Judge (IJ) did not base their decisions on substantial
evidence but rather made errors of fact and law. The Garcia-Rojas sisters
claim a fear of return to Mexico on account of their membership in a particular
social group of their immediate family.
       We review the final decision of the BIA and will also review the IJ’s
ruling insofar as it affected the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588,
593 (5th Cir. 2007). The BIA’s legal conclusions are reviewed de novo “unless
a conclusion embodies [the BIA’s] interpretation of an ambiguous provision of
a statute that it administers,” in which case Chevron 1 deference is required.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012) (internal
quotation marks and citation omitted). We review findings of facts, including
asylum eligibility, for substantial evidence, which requires that the decision
(1) be based on the evidence presented and (2) be substantially reasonable.
Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). The BIA’s finding is
conclusive under that standard unless any reasonable adjudicator would be
compelled to conclude to the contrary. See id.
       Substantial evidence supports that the Garcia-Rojas sisters did not
suffer past persecution. It is undisputed that they suffered no physical harm,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842 (1984).


                                                 2
     Case: 16-60710      Document: 00514357690         Page: 3    Date Filed: 02/22/2018


                                     No. 16-60710
                                   c/w No. 16-60719
and the sisters have not pointed to evidence that they received a direct threat.
Even though persecution does not necessarily entail physical harm to the
applicant, see Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th Cir. 1996), the
absence of (1) physical harm to or (2) another significant deprivation of an
asylum applicant can support a finding that no past persecution occurred. See
Eduard v. Ashcroft, 379 F.3d 182, 187 n.4, 188 (5th Cir.2004). Under the
circumstances here, neither the killings of family members of the Garcia-Rojas
sisters nor any “indirect threat” to the sisters compel a finding of past
persecution. Morales v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017); Sharma,
729 F.3d at 411; Eduard, 379 F.3d at 187-88; 8 C.F.R. § 1208.13(b)(1)
(requiring, for a finding of past persecution, that an applicant establish that
“he or she” has suffered persecution); see Arif v. Mukasey, 509 F.3d 677, 681
n.15 (5th Cir. 2007).
       In order for the Garcia-Rojas sisters to qualify for asylum in the absence
of their own past persecution, they must demonstrate a well-founded fear of
persecution if they were to return to Mexico. Eduard, 379 F.3d at 189. A well-
founded fear requires a subjective fear of persecution that is objectively
reasonable. Id. Regardless whether the perpetrators “could become aware”
that the sisters were immediate family members of their murdered brothers,
see Eduard, 379 F.3d at 191, the BIA reasonably found that, in light of the
factors it noted, there was insufficient evidence that “a reasonable person in
the same circumstances would fear persecution” on account of their immediate
family membership. Orellana-Monson, 685 F.3d at 518. The fact-based claims
of error alleged by the sisters do not show that the BIA’s decisions were
unreasonable. 2 See Sharma, 729 F.3d at 411. Given the Garcia-Rojas sisters’


       2Even though the evidence does not support the BIA’s finding that Claudia Elizabeth
Garcia-Rojas was not close with her brothers, that discrete error played no material role in
the BIA’s analysis.


                                             3
    Case: 16-60710   Document: 00514357690     Page: 4   Date Filed: 02/22/2018


                                No. 16-60710
                              c/w No. 16-60719
burden to show eligibility for asylum, it was substantially reasonable for the
BIA to consider the family’s safety in Mexico under the circumstances
presented here. See Sharma, 729 F.3d at 411-12; Orellana-Monson, 685 F.3d
at 518.
      PETITIONS DENIED.




                                      4